COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00263-CV


NICHOLAS C. DANIELS AND                                         APPELLANTS
ROWENA DANIELS

                                      V.

FEDERAL HOME LOAN                                                 APPELLEE
MORTGAGE CORPORATION


                                   ----------

         FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                  TRIAL COURT NO. CV-2013-00168

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellants Nicholas C. Daniels and Rowena Daniels attempt to appeal

from a judgment awarding possession of real property at 4009 Crestwood Drive,

Carrollton, Denton County, Texas to Appellee Federal Home Loan Mortgage

Corporation as well as from the trial court’s postjudgment order denying their

     1
      See Tex. R. App. P. 47.4.
amended motion to dismiss the trial court case for lack of jurisdiction. In our

February 26, 2015 order, this court stated the following,

             We . . . note that Appellee asserts it took possession of the
      property pursuant to the final judgment at issue in this appeal and a
      writ of possession issued out of the County Court at Law on August
      19, 2014. . . . Therefore, we continue to question whether
      Appellants’ appeal has been rendered moot. See Wilhelm v. Fed.
      Nat’l Mortg. Ass’n, 349 S.W.3d 766, 768 (Tex. App.—Houston [14th
      Dist.] 2011, no pet.) (“[A]n appeal from the forcible-detainer
      judgment is moot unless the defendant asserts ‘a potentially
      meritorious claim of right to current, actual possession of the
      (premises).’”). The clerk’s record and reporter’s record have now
      been filed, and, before ordering briefs on the merits to be filed in this
      appeal, we find it necessary to revisit the issues of (1) whether the
      appeal is moot because Appellants no longer have possession of
      the property, and (2) whether Appellants are asserting a potentially
      meritorious claim of right to current, actual possession.

             The court requests Appellants to file, on or before Monday,
      March 9, 2015, a brief of no more than ten (10) pages, double-
      spaced, on why this appeal should not be dismissed as moot for the
      reason that Appellants have previously surrendered possession and
      Appellee now has possession of the property pursuant to execution
      of the writ of possession out of the County Court at Law No. 2.
      Appellants’ failure to file the requested brief by Monday, March 9,
      2015, may result in their appeal being dismissed for failure to comply
      with this order. See Tex. R. App. P. 42.3(c).

      We have received no response. Accordingly, we dismiss this appeal. 2


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 16, 2015



      2
       See Tex. R. App. P. 42.3(c), 43.2(f).


                                         2